               Case 1:19-cv-03567-LGS Document 9 Filed 04/24/19 Page 1 of 3



                    UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF NEW YORK



   SAMUEL SANCHEZ,

                                                     Plaintiff,
                         against                                          __cv_____
   NEW YORK STATE DEPARTMENT OF CORRECTIONS                               DECLARATION OF
   AND COMMUNITY SUPERVISION, et al.                                      ALLISON FRANKEL

                                                     Defendants.




         I, Allison Frankel, being competent to make this declaration and having

   personal knowledge of the matters stated herein, hereby declare, pursuant to 28

   U.S.C. § 1746, that the following is true and correct:

          1.      I am an attorney with the Center for Appellate Litigation, which is

counsel for Plaintiff Samuel Sanchez in this matter. I submit this declaration in support

of Mr. Sanchez' request for an Order to Show Cause why Defendants should not be

preliminarily enjoined from denying him the benefit of his medical parole release grant.

         2.       No previous application for this relief or similar relief has been made by

Mr. Sanchez.

         3.       On April18, 2019, I provided Defendants, through their counsel, with

telephonic and/ or email notice of the date, time, and place at which Mr. Sanchez and
                     Case 1:19-cv-03567-LGS Document 9 Filed 04/24/19 Page 2 of 3




counsel would ùpper to file his motion                 for Ltempotlry restraining otder and preliminary

injunction,      as   well   as   provided Defendants, through their counsel, with copies of Mr.

Sanchez' complaint and motion papers via email to: (i) the Office of the New Yotk State

Attorney General (viaJames Cooney, es9.), which represents New York State

Department of Corrections and Community Supervision, acting Commissioner Anthony

J. Annucci, New York State Department of Health, and Dr. Howard A. Zucker

(collectively, "State Defendants"); (ü) the New York City Law Department, which

represents the City of New York, Commissioner Steven Banks, and AdministrâtorJoslyn

Carter. (collectively,        "City Defendants"), and (iÐ Gerard C. DeCusatis, who represents

the Amsterdam Housing Authority and Chal:r Michael Dayian (collectively,                    "AHA

Defendants")

             4.         Attached hereto      as    Exhibit A is a true and correct copy of Mr. Sanchez'

medical parole records from April 1.2,201,6 through Decembet 11,201,8.

             5.          Attached hereto      as   Exhibit B is a true and correct copy of excerpts of

Mr. Sanchez' New York County SORA hearing, dated September 1.4,201.6, October 20,

201,6, and   December 1,201,6.

             6.         Attached hereto as Exhibit C is
                                                                ^tnre
                                                                        and correct copy of a letter from

Dr. CarlJ. I(oenigsmann to Samuel Sanchez, dated Apdl 4,201,8.

             7   .      Attached hereto      as   Exhibit D is a true and correct copy of Mr.    Sanchez'

November 201,8 COMPAS Risk Assessment.
                 Case 1:19-cv-03567-LGS Document 9 Filed 04/24/19 Page 3 of 3



            8.       Attached hereto as Exhibit Eisa true and correct copy of a

Memorandum from Howard Lincks, dated March 21, 2018.

            9.       Attached hereto as Exhibit F is a true and correct copy of Mr. Sanchez'

Parolee Chrono Report through December 4, 2018.

            10.      Attached hereto as Exhibit G is a true and correct copy of a reply letter

submitted in Mr. Sanchez' SORA hearing, dated September 14, 2016.



true and correct.


                                                         'son Franke
                                                      Center for Appellate Litiga · n
                                                      120 Wall Street, 28th Floor
                                                      New York, NY 10005
                                                      212-577-2523,ext 572
                                                      afrankel@cfal.org

   Dated:            April 18, 2019
                     New York, New York
